DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3–17, 19 and 20, drawn to a powder drying system.
Group II, claims 18 and 21, drawn to a method of operating a filter unit of a powder drying system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups share a technical feature, it is not a “special technical feature” because it fails to make a contribution over the prior art.  Specifically, Groups I and II share the technical feature of:
A filter unit of a powder drying system defining a central vertical axis and comprising a filtering chamber accommodating a plurality of filter bags.  Each of the filter bags having a filter bag wall and a top opening.  The filter unit comprises a top portion and an exhaust chamber with an outlet at or near the top portion.  The filter unit has an inlet at the top portion of the filter unit.  The inlet is substantially coaxial with the central vertical axis, such that gas entering the filter unit is allowed to flow substantially downwards along the central vertical axis.  The inlet further comprises a transitional duct.  
This technical feature, is not a “special technical feature,” because it is described in Hume et al., US 6,216,612 B1.  Hume teaches:
A tertiary separator 54 (the filter unit) defining a central vertical axis (the axis running up and down through the separator 54).  See Hume Fig. 4, col. 2, lls. 36–47.  The separator 54 comprises a filtering chamber (the chamber with the filter bags seen in Fig. 4).  Id.  Each of the filter bags has a filter bag wall (the sidewall of each filter bag) and a top opening (the opening at the top of each filter bag, through which gas passes).  Id.  The separator 54 comprises a top portion (the top of the separator 54) and an exhaust chamber with an outlet at or near the top portion (the chamber above the plate that holds the filters).  Id.  The separator 54 has an inlet 52 at the top portion.  Id.  The inlet is substantially coaxial with the central vertical axis, such that gas entering the 
Note that Hume’s separator 54 is taught as being used in a powder drying system, because it handles fly ash, which is a type of powder.  Hume col. 2, lls. 41–61. 

    PNG
    media_image1.png
    911
    575
    media_image1.png
    Greyscale

During a telephone conversation with Brian Hubbard on Jan. 06, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3–17, 19 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 21 are withdrawn from further 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims are rejected as follows:
Claims 1, 4–6, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hume et al., US 6,216,612 (“Hume”) on its own or in view of Pfoutz, US 4,935,209 (“Pfoutz”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Claerhout, US 2013/0167955 (“Claerhout”) optionally in view of Pfoutz.
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Golub et al., US 2014/0202122 (“Golub”) optionally in view of Pfoutz.  
Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Claerhout and in further view of Noland, US 4,022,595 (“Noland”) and optionally in view of Pfoutz.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Snyder, US 3,877,901 (“Snyder”) optionally in view of Pfoutz.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Pfoutz.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hume in view of Simonsen, US 6,676,720 (“Simonsen”) and optionally in view of Pfoutz.
Claim 1 describes a powder drying system.  The system comprises at least one powder processing unit, and at least one filter unit.  The filter unit defines a central vertical axis.
The filter unit comprises a filtering chamber accommodating a plurality of bag filters.  Each of the bag filters has a bag filter wall and a top opening.  The filter unit further comprises a top portion, and an exhaust chamber at or near the top portion.  The filtering chamber is provided with an inlet configured to allow entry of a processed powder carrying gas to be filtered by passing through the bag filter wall of the bag filters.  The exhaust chamber has an outlet configured to allow exhaust of filtered gas flowing upwards from the bag filters through the top opening of each bag filter.
The inlet of the filtering chamber is positioned at the top portion of the filter unit.  The inlet includes at least one inlet duct section adjacent to the filtering chamber.  The inlet duct section is arranged substantially centrally in the top portion of the filter unit.  The inlet duct section is also arranged substantially coaxial with the central vertical axis such that gas entering the filter unit is allowed to flow substantially downwards along the central vertical axis.  The inlet duct section comprises an internal duct adjacent to the 
The claim does not require that the “angled duct” extends at an oblique angle with respect to the central vertical axis.  Rather, the claim only requires that the “angled duct” is a section of the inlet that extends at a substantially right angle to the internal duct.
Hume disclsoes a fly ash removal system 8.  Hume Fig. 2, col. 1, ll. 41–61.  The system 8 handles fly ash, which is a type of powder.  Id.  The system also comprises a coarse separator 20 with cyclonic separators 22, 24 a bag filter system 54, which would be able to remove at least some liquid from the fly ash.  Id. at Fig. 2, col. 2, ll. 8–27.  It would have been obvious for this fly ash to contain at least some moisture, because it is transferred through the system via air.  Therefore, it would have been obvious for the system 8 to be a “powder drying system.”  Additionally, note that the limitation describing the system as being used for “powder drying” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The system 8 comprises a coarse separator 20.  Hume Fig. 2, col. 2, ll. 8–48.  The coarse separator 20 is a “powder processing unit” because it handles the flow ash powder.  Id.  The system 8 also comprises a bagfilter system 54 (the “filter unit”).  Id. at 
The bagfilter system 54 comprises a filtering chamber accommodating a plurality of bag filters, which is the chamber with the filter bags, seen in Fig. 4.  Hume Fig. 4, col. 2, ll. 37–48.  Each of the bag filters has a bag filter wall (the sidewall of each filter bag) and a top opening (the opening at the top of each filter bag through which gas passes).  Id.  The bagfilter system 54 also comprises a top portion (the top of the bagfilter system 54), and an exhaust chamber at or near the top portion (the chamber above the plate that holds the filter bags).  Id.
The filter chamber is provided with an inlet 52 configured to allow entry of a gas containing fly ash powder that has been processed in the coarse separator 20.  Hume Fig. 4, col. 2, ll. 8–48.  This gas is filtered by passing through the side walls of the filter bags, as seen by the fluid flow arrows in Fig. 4.  Id.  The exhaust chamber has an outlet (the opening of the pipe at the top of the bagfilter system 54) configured to allow exhaust of the filtered gas flowing upwards from the bag filters through the top opening in each bag, as seen by the fluid flow arrows in Fig. 4.  Id.  
The inlet 52 is positioned at the top portion of the bagfilter system 54.  Hume Fig. 4, col. 2, ll. 8–48.  The inlet 52 includes an inlet duct section adjacent to the filtering chamber, which is the straight section of the inlet that delivers gas into the filter chamber.  Id.  The inlet duct section is arranged substantially centrally in the top portion of the bagfilter system 54.  Id.  The inlet duct section is arranged substantially coaxial with the central vertical axis, such that gas entering the bagfilter system 54 is allowed to flow substantially downwards along the central vertical axis, as seen by the fluid flow Id.  The inlet duct section comprises an internal duct (the inside of the inlet duct section) adjacent to the filtering chamber.  Id.  The internal duct extends substantially parallel with the central vertical axis, as seen by the fluid flow arrows in Fig. 4.  The inlet 52 further comprises a transitional duct, which is the elbow upstream of the inlet duct section.  Id.  The inlet 52 also comprises an angled duct, which is the section of the inlet 52 upstream of the elbow.  Id.  The elbow and the angled duct extend at a right angle to the internal duct.  Id.  

    PNG
    media_image2.png
    984
    1099
    media_image2.png
    Greyscale

Hume fails to disclose the dimensions of the device.  Therefore, the reference does not provide enough information to teach—“a distance between the angled duct and an end of the internal duct adjacent to the filtering chamber is greater than a length See MPEP 2144.04(IV)(A).  Here, there is no evidence that a device having the claimed dimensions would perform differently than the device in Hume.  Therefore, selecting the desired length of the inlet 52 and bag filters, would have been a routine engineering choice.
As noted, it would have been obvious for Hume’s system to be considered a powder drying system, as required by the claim.
However, also note that Hume’s system is used to treat the exhaust gas from a coal fired power plant.  Hume col. 1, ll. 6–18.  Pfoutz also discloses a system for treating the exhaust gas from a coal fired power plant.  Pfoutz Fig. 1, col. 2, ll. 46–66.  The system comprises a spray-type dryer reactor R (the “at least one powder processing unit”) and a bag house filter system 14 downstream from the reactor R.  Id. at Fig. 1, col. 2, ll. 46–col. 3, ll. 1–7.  Pfoutz’s system is a powder drying system because the reactor R is a spray type dryer.  Id
Pfoutz differs from claim 1 because it does not disclose that its bag house filter system 14 has the same structure as the “filter unit” described in the claim.  However, it would have been obvious to use Hume’s bagfilter system 54 in place of Pfoutz’s bag house filter system 14 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  Here, a person of ordinary skill in the art would have a reasonable expectation of success with this modification because the bag-type filter systems in Hume and Pfoutz are both used to process contaminants from coal-fired power plants.

    PNG
    media_image3.png
    970
    1094
    media_image3.png
    Greyscale

Claim 3 requires for the system of claim 1, the end of the internal duct adjacent to the filtering chamber has a hexagonal shape.
Hume does not explicitly disclose this feature.  However, Claerhout discloses that a duct used to transfer gas can have a variety of cross-sections, such as circular, triangular or hexagonal.  Claerhout [0017].  It would have been obvious to change the shape of Hume’s internal duct to have a hexagonal shape, because this shape is used in the art for ducts used to transfer gas.  
Claim 4 requires for the device of claim 1, the outlet is connected horizontally to the exhaust chamber at the top portion of the filter unit.
Hume’s outlet pipe is connected horizontally to the exhaust chamber at the top of the bagfilter unit 54, as seen in Fig. 4.
Claim 5 requires for the system of claim 4, the outlet comprises a transitional duct connected to the exhaust chamber and a straight duct connected to the transitional duct.  Claim 6 requires for the system of claim 5, edges between the transitional duct of the outlet and the exhaust chamber and/or edges between the transitional duct of the outlet and the straight duct are rounded.
Hume’s outlet pipe comprises a transitional duct connected to the exhaust chamber (the elbow of the outlet pipe) and a straight duct connected to the transitional duct (the vertical section of the outlet pipe).  Hume Fig. 4.  The outlet pipe has a circular cross-section.  Id.  Therefore, edges between the transitional duct and the straight duct are rounded.

    PNG
    media_image4.png
    990
    827
    media_image4.png
    Greyscale

Claim 8 requires for the system of claim 1, the plurality of bag filters comprises at least 50 bag filters.
The Fig. 4 embodiment of Hume illustrates four bag filters within the system 54, rather than fifty as required by the claim.  
However, “mere scaling up of a prior art process capable of being scale up…would not establish patentability in a claim to an old process so scaled.”  MPEP 2144.04(IV)(A).  Here, it would have been obvious to increase the number of bag filters in Hume’s bagfilter system 54 to increase the filtration capacity of the device.  Hume’s bagfilter system 54 is capable of being scaled up in this manner because Golub teaches that baghouse systems typically include hundreds of filter bags.  Golub [0021].  
Claim 9 requires that the system of claim 1 further comprises a number of bag filter segments.  Each of the bag filter segments comprises a plurality of bag filters.  
In Hume, Fig. 4 illustrates the bagfilter system 54 comprising two bag filter segments, on the left and right-hand sides of the system 54.  Hume Fig. 4.  Each segment comprises two bag filters.  Id.
Claim 10 requires for the system of claim 9, the number of bag filter segments is six, corresponding to a respective side of a hexagonal end of the internal duct.
Hume’s bagfilter system 54 comprises two bag filter segments, rather than six as required by the claim.
However, it would have been obvious to change the shape of the housing of Hume’s bagfilter system 54 to be hexagonal because this would not substantially change the function of the device.  For instance, Noland discloses an octagonal-shaped bag filter system 1, with eight filter sections, while Hume illustrates a circular-shaped bagfilter system 54.  Noland Figs. 1, 2, col. 3, ll. 24–38; Hume Fig. 4, col. 2, ll. 37–48; MPEP 2144.04(IV)(B).  
Additionally, it would have been obvious to change the shape of Hume’s internal duct to a hexagon, for the reasons stated in the rejection of claim 3 above.  
With modifying the housing of Hume’s bagfilter system 54 to be hexagonal, it would contain six bag filter segments, each corresponding to a side of the hexagon.  These segments would also correspond to a respective side of the hexagonal end of the internal duct, in the situation where the hexagon of the internal duct was positioned consistent with the hexagonal shape of the bagfilter system 54.   

    PNG
    media_image5.png
    695
    700
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    833
    537
    media_image6.png
    Greyscale

Claim 11 requires for the system of claim 1, the plurality of bag filters are no longer than 6 m.  Claim 12 requires for the system of claim 1, the plurality of bag filters have a diameter between 10 to 25 cm.  
Hume does not disclose the dimensions of the bag filters.  Therefore, the reference fails to provide enough information to teach these features.  
However, Golub discloses a bag filter system comprising tubular filter bags which are 5 to 10 meters long and 4 to 10 inches (10.16 to 24.4 cm) in diameter.  Golub [0001].  It would have been obvious for Hume’s bag filters to have these dimensions because this size is conventional for bag filters used in baghouse applications.  
Claim 13 requires for the system of claim 1, a distance between bag filters is no more than 5 cm.  
Hume does not disclose the dimensions of the bagfilter system 54.  Therefore, the reference fails to provide enough information to teach this feature.
However, Snyder teaches that it is conventional for the bag filters within a baghouse to have a spacing of around 1 inch (2.54 cm) between the bags.  Snyder col. 
Claim 14 requires for the system of claim 1, the powder drying processing unit of the powder drying system comprises a spray dryer with a drying chamber.
When Pfoutz’s system uses Hume’s bagfilter system 54 in place of bag house 14, the combination teaches this feature.  Pfoutz’s spray-type reactor R corresponds to the “powder drying processing unit.”  The reactor R is a spray dryer with a drying chamber (the chamber of reactor R).  Pfoutz Fig. 1, col. 2, ll. 46–66.
Claim 15 requires for the system of claim 1, the filter unit further comprises a cleaning arrangement comprising at least one nozzle associated to a respective bag filter for cleaning thereof.  
Hume fails to disclose this feature.
However, Simonson discloses a filter unit 1 comprising a plurality of bag filters 10.  Simonsen Fig. 1, col. 4, ll. 51–65.  The filter unit 1 comprises a cleaning arrangement comprising a cleaning nozzle 12 associated to each bag filter 10.  Id. at Fig. 1, col. 5, ll. 10–32.  The cleaning arrangement is beneficial because it removes debris from the bag filters 10 when they are dirty.  Id.  It would have been obvious to use Simonsen’s cleaning arrangement with Hume’s bagfilter system 54 to clean the bag filters when they are dirty.  

    PNG
    media_image7.png
    863
    509
    media_image7.png
    Greyscale

Claim 16 requires for the system of claim 15, the cleaning arrangement comprises a plurality of nozzles.  Each of the nozzles has a nozzle inlet diameter, a nozzle throat diameter, a nozzle exit diameter, and a length. The ratio between the nozzle throat diameter and the length is between 0.02 to 2.  The disclosure fails to teach the ratio is critical to the claimed invention.  Rather, the specification states that the ratio of the throat diameter to the length of the nozzle may be 0.02 to 0.2, without explaining why this dimension is important.  Spec. dated June 21, 2019 (“Spec.”) p. 11, ll. 32–p. 12, ll. 2.
Simonsen’s nozzles 12 each comprise a nozzle inlet diameter (the diameter at the top of nozzle 12), a nozzle throat diameter (the diameter in the middle of the nozzle 12), a nozzle exit diameter (the diameter at the exit end of the nozzle 12), and a length (the length of the nozzle 12).  Simonsen Fig. 1, col. 5, ll. 10–37.  
Simonsen fails to disclose the ratio of the throat diameter to the length of the nozzle.  
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art.  MPEP 2144.04(IV)(A).  
Here, the only difference between Simonsen’s nozzle 12 and the claimed nozzle is that Simonsen is silent about the ratio of the throat diameter to the length of the nozzle 12.  Simonsen’s nozzle 12 appears to be very similar to the nozzle 431 illustrated in Applicant’s disclosure.  Simonsen’s nozzle 12 also performs the same function as the Applicant’s nozzle 431 because both nozzles are used to inject compressed gas into a bag filter to clean the filter.  Spec. p. 11, ll. 4–8; Simonsen Fig. 1, 26–32.  There is no evidence that the nozzle of instant application, with the claimed dimensions, would perform differently from Simonsen’s nozzle 12 even if it had different dimensions—because the disclosure fails to explain why the claimed ratio is important.  Therefore, the difference between the claimed invention and the prior art with respect to the claimed ratio, fails to patentably distinguish over the prior art.  
Additionally, “[i]t is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III).  Here, there is no evidence that the claimed range is critical.  Therefore, any difference between the claimed invention and the prior art with respect to this range is one of degree rather than kind, insufficient for patentability. 
Claim 17 requires for the system of claim 1, the plurality of bag filters is located in a space between a periphery of the filter unit defined by a central portion of the filter unit, and a periphery of an extension of the at least one inlet duct section adjacent to the filtering chamber.
Hume teaches this feature, as seen in Fig. 4.  
Claim 19 requires for the system of claim 1, the powder is a food.  Claim 20 requires for the system of claim 1, the powder is a pharmaceutical.
These limitations fail to patentably distinguish over the prior art, because the powder is not a positively recited structural element of the claimed system.  See MPEP 2115.  Rather, the powder is material worked upon by the claimed apparatus.  Id.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 requires for the system of claim 5, a cross-section of the straight duct is substantially circular and a cross-section of the transitional duct of the outlet varies along a length of the transitional duct, from a substantially rectangular cross-section at a connection to the exhaust chamber and to a substantially circular cross-section at an end adjacent to the straight duct.
Hume fails to disclose these features.  The cross-section of the transitional duct of the outlet does not vary along its length, from a rectangular cross-section at a connection to the exhaust chamber to a circular cross-section at an end adjacent to the 
In the Non-Final Rejection dated Aug. 04, 2021, the Examiner argued that the transitional duct connects to the exhaust chamber at a flange, connecting the transitional duct to the straight duct.  See Non-Final Rejection dated Aug. 04, 2021, [0065].  And that it would have been obvious for this flange to have a rectangular cross-section, in light of Astesiano et al., US 2012/0315584.  This interpretation, however, is no longer applied, because the interpretation of Hume has been reversed, in light of the amendments to claim 5.  The section of the outlet coming out of the exhaust chamber corresponds to the “transitional duct” with the section of the outlet extending downward corresponding to the “straight duct.”  With this updated interpretation, the transitional duct does not connect to the exhaust chamber via a flange.  Therefore, the previous obviousness rejection has been overcome.

    PNG
    media_image4.png
    990
    827
    media_image4.png
    Greyscale


Response to Arguments
Drawings
The Examiner withdraws the objection to Figure 7, in light of the amendments dated Nov. 04, 2021.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 1, 3–17, in light of the amendments.
35 U.S.C. 103 Rejections
The Applicant argues that claim 1 is distinguishable over the prior art, asserting that Hume’s dry fly ash removal system is not analogous art.  See Applicant Rem. dated Nov. 04, 2021 (“Applicant Rem.”) 7.
The Examiner respectfully disagrees.  A reference is analogous art if:  (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See MPEP 2141.01(a)(I). 
Here, this application is in the field of endeavor of filtration.  This is because the disclosure indicates that the present invention relates to a system comprising at least one filter unit.  See Spec. dated June 21, 2019, p. 1, lls. 5–8.  Hume is in this field of endeavor, because it describes system comprising bagfilter separator 54.  See Hume Fig. 4, col. 2, lls. 37–48.  Therefore, Hume is analogous art.  
  The Applicant also argues that Hume’s Fig. 4 teaches away from the limitations of claim 1.  See Applicant Rem. 7.  Specifically, the Applicant argues that Hume Id.  Rather, the Applicant asserts that Fig. 4 clearly shows a bend and then a short distance later, the chamber of filter device 54.  Id.
The Examiner respectfully disagrees.  As clearly seen in Fig. 2, conduit 56 connects the coarse separator 20 to the bag filter device 54.  See Hume Figs. 2, 4, col. 2, lls. 36–48.  This conduit 56 forms part of the inlet 52 of the bag house separator, as seen in Fig. 4.  Id.  A person of ordinary skill in the art would have understood that the length of the conduit 56 depends on the desired distance between the coarse separator 20 and the bag filter device 54, because these two components are provided within an industrial system to handle fly ash.  

    PNG
    media_image8.png
    1024
    743
    media_image8.png
    Greyscale

The Applicant notes that, in the disclosure, the claimed device has the effect of reducing detrimental flow conditions in the filtering chamber.  See Applicant Rem. 8 (citing corresponding US Pre-Grant Publication No. 2021/0131733, [0012]).  Additionally, as the flow conditioning in the system happens in a downward extending duct section, gravity collection of the powder due to more stable flow conditions does not result in powder depositions in the duct, as it simply falls into the filtering chamber.  Id. (citing the PG Pub at [0006]).  Therefore, air inlet speeds can be lower, increasing the flow stability and reducing transient forces acting on the bag filters.  Id. (citing the PG Pub at [0033]).
These arguments fail to explain that the limitation of—“a distance between the angled duct and an end of the internal duct adjacent to the filtering chamber is greater than a length of a bag filter of the plurality of bag chambers”—is critical, because there is no evidence that the claimed distances produce these features, or that the features are unexpected.  Rather, the result described at [0012] of the PG Pub is produced by the fact that the inlet duct is arranged substantially in parallel with the central vertical axis.  Likewise, [0006] describes the benefits of the orientation of the inlet, compared with prior art embodiments, such as scrolled or tangential inlets.  Additionally, [0033] explains that the reduction in flow instabilities is produced by the fact that the inlet is connected to the top portion of the filter element, and arranged such that gas enters the filter unit along a central vertical axis.  None of these paragraphs describe the benefit of the distances described in the limitation at issue.  Therefore, these arguments are moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776